DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Newly submitted claims 78-103 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
For example, the newly submitted claim 78 is directed to a method performed by one or more servers each having one or more processors, the method comprising executing operations on one or more processors of one or more servers, the operations comprising: obtaining first data provided by a first mobile device corresponding to a first user, the first data including a first user-supplied alphanumeric identifier; permitting the first mobile device corresponding to the first user to join a communication network, the permitting based on the inclusion of the first user-supplied alphanumeric identifier in the first data; obtaining second data provided by a second mobile device corresponding to a second user, the second data including the first user-supplied alphanumeric identifier; allowing the second mobile device corresponding to the second user to join the communication network, the allowing based on the inclusion of the first user-supplied alphanumeric identifier in the second data; receiving update information from the first mobile device; and transmitting the update information received from the first mobile device to the second mobile device based on their membership in the communication network. 
On the other hand, the previously rejected claim 59 is directed to a method of communicating among a group of participants/designated users each having a cell phone including a Personal Digital Assistant (PDA) or smart PDA/Personal Computing (PC) device, a touch screen display, and associated Global Positioning System (GPS) and Advanced Communication Software (ACS) allowing each of said cellular phone users to exchange data through a server for establishing a network of participants to exchange or display identity, location, or status, said method including establishing a private ad hoc digital network that includes an ad hoc event name for rapidly coordinating activities that eliminates the need for pre-entry data to a web or identifying others by name, E mail address or phone number, the method comprising the steps of: providing for sending a message from a first user cell phone PDA/PC to the Server by entering the Server's address and an ad hoc event name and an identifier identifying said first user to the Server; providing the Server storing the first user's IP address, the first user's ad hoc event name, and the identifier onto the Server's database; providing notification to the first user that the cell phone PDA/PC of the first user is connected to the Server; providing for reporting the first user's cell phone PDA/PC GPS location and status information to the Server; providing recognition at the Server of other users' cell phone PDA/PC devices that sign on to the Server with the same ad hoc event name and storing each of the other users' cell phone PDA/PC's IP addresses; providing for passing at least one of cell phone users' location and status information among all the ad hoc network users' cell phone PDA/PC devices who are signed on through the Server.
Thus, the newly submitted and/or claimed invention is different or distinct from the originally claimed invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 78-103 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645